                         Case 1:20-cv-00345-LM Document 2 Filed 03/19/20 Page 1 of 4
 AO 440 (Rev. 06/12) Summons in a Civil Action

                                       UNITED STATES DISTRICT COURT
                                                               for the
                                                 District of New Hampshire


                      Robert W. Clough, 11                       )
                                                                 )
                                                                 )
                                                                 )
                             Plaintifl(s)                        )
                                 V.
                                                                 )       Civil Action No. 1:20-cv-345-LM
                                                                 )
  Plymouth Rock Assurance and Avenge Digital, LLC                )
                                                                 )
                                                                 )
                                                                 )
                            Defendant(s)                         )

                                                 SUMMONS IN A CIVIL ACTION

 To: (Defendant's name and address) Avenge Digital, LLC
                                    16632 NE 26th Street
                                    Bellevue, WA 98008




           A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it)-or 60 days if you
 are the United States or a United States agency, or an officer or employee of the United States described in Fed R Civ
 P. 12 (a)(2) or (3)-you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
 the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
 whose name and address are: Roger B. Phillips, Esquire
                                  Phillips Law Office, PLLC
                                  104 Pleasant Street
                                  Concord, NH 03301



        If you fail to respond, judgment by default will be entered against you for the relief demanded      in the complaint.
 You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


 Date:   -3/19/2020---                                                   '$1,(/-/<1&+, Clerk
                                                                                    Signature o/Clerk or Deputy Clerk
with ECF Notice attached.
                                                                         By: /s/ Megan Cahill, Deputy Clerk
                                                                                 Mar 19, 2020
Case 1:20-cv-00345-LM Document 2 Filed 03/19/20 Page 2 of 4
                        Case 1:20-cv-00345-LM Document 2 Filed 03/19/20 Page 3 of 4
AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                for the
                                                       District of New Hampshire

                     Robert W. Clough, II                            )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff{s)                             )
                                                                     )
                                v.                                        Civil Action No. 1:20-cv-345-LM
                                                                     )
 Plymouth Rock Assurance and Avenge Digital, LLC                     )
                                                                     )
                                                                     )
                                                                     )
                           Defendant{s)                              )

                                                   SUMMONS IN A CIVIL ACTION

To:   (Defendant's name and address)       Plymouth Rock Assurance
                                           695 Atlantic Avenue
                                           Boston, MA 02111




          A lawsuit has been filed against you.

           Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R, Civ.
f...12. (a)(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Roger B. Phillips, Esquire
                                   Phillips Law Office, PLLC
                                   104 Pleasant Street
                                   Concord, NH 03301



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.


                                                                            CLERK OF COURT


      ----------
Date: 3/19/2020                                                           '$1,(/-/<1&+, Clerk
                                                                                       Signature of Clerk or Deputy Clerk
with ECF Notice attached.

                                                                          By: /s/ Megan Cahill, Deputy Clerk
                                                                                   Mar 19, 2020
Case 1:20-cv-00345-LM Document 2 Filed 03/19/20 Page 4 of 4
